09/21/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0348


                                       DA 21-0348
                                    _________________

ROBERT STINCHFIELD,

            Plaintiff and Appellant,

      v.
                                                                   ORDER
CITY OF SIDNEY,

             Defendant, Appellee,
             and Cross-Appellant.
                                    _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Kaydee Snipes Ruiz, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                               September 21 2022